 


110 HR 381 IH: Gifted and Talented Education Enhancement Act of 2007
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 381 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Gillmor (for himself, Mr. Paul, and Mr. McCotter) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend title II of the Higher Education Act of 1965 to increase teacher familiarity with the educational needs of gifted and talented students, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gifted and Talented Education Enhancement Act of 2007.  
2.Amendment to title ii of the higher education act of 1965 
(a)State grantsSection 202(d) of the Higher Education Act of 1965 (20 U.S.C. 1022(d)) is amended by adding at the end the following: 
 
(8)Gifted and talented studentsIncorporating the learning needs of gifted and talented students into the activity described in paragraph (1), (2), or (3) in order to ensure that new teachers possess basic knowledge and skills necessary to meet the educational needs of gifted and talented students. 
(9)New-teacher mentoring on the needs of gifted and talented studentsEstablishing or expanding new-teacher mentoring and assessment programs (including induction and evaluation programs) that are a part of the licensure process that includes the development of a portfolio produced by the new teacher, under the supervision and guidance of a veteran teacher mentor, which is designed to demonstrate that the new teacher possesses basic knowledge of the classroom indicators of giftedness, is able to identify student learning differences among gifted students, and is able to provide instruction to accommodate such differences.. 
(b)Partnership grantsSection 203(e) of the Higher Education Act of 1965 (20 U.S.C. 1023(e)) is amended— 
(1)in paragraph (1), by striking and limited English proficient individuals and inserting , limited English proficient individuals, and gifted and talented students; and 
(2)by adding at the end the following: 
 
(5)Gifted and talented studentsIncreasing the knowledge and skills of preservice teachers participating in activities under subsection (d) in the educational and related needs of gifted and talented students by, among other strategies, infusing teacher coursework with units on the characteristics of high-ability learners, using assessments to identify preexisting knowledge and skills among students, and developing teaching strategies that are driven by the learner’s progress.. 
 
